Citation Nr: 0701750	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  05-07 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Felipe G. Zapatos


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel



INTRODUCTION

The veteran had active service from December 1941 until July 
1942 and was a POW from April 1942 to July 1942.  He died in 
July 1942 at a concentration camp in Tarlac, the Philippines.  
In August 1948, the veteran's surviving spouse was awarded 
death compensation benefits, which she was receiving at the 
time of her death in April 2002.  The appellant is the son of 
the veteran and the surviving spouse, and seeks the accrued 
benefits to reimburse him for the funeral expenses for his 
mother.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 decision of the Manila 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) that denied the appellant entitlement to accrued 
benefits.  In September 2005, the case was remanded to the RO 
to afford the veteran a personal hearing before a Decision 
Review Officer (DRO).  However, in November 2005, at an 
informal conference at the RO, the veteran indicated that he 
no longer desired the personal hearing.    


FINDING OF FACT

The appellant's claim for accrued benefits was not filed 
within one year of the veteran's surviving spouse's death.


CONCLUSION OF LAW

The criteria for payment of accrued benefits are not met.  
38 U.S.C.A. § 5121 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.1000 (2006).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the statutory and regulatory 
provisions pertaining to VA's duty to notify and to assist do 
not apply to a claim if resolution of that claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).

In the instant case the facts are not in dispute.  Resolution 
of the veteran's appeal is wholly dependent on interpretation 
of the law and regulations pertaining to the payment of 
accrued benefits.  Because no reasonable possibility exists 
that further notice or assistance would aid in substantiating 
this claim, any deficiencies of VCAA notice or assistance are 
rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 
15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not 
required if no reasonable possibility exists that any notice 
or assistance would aid the appellant in substantiating the 
claim).  The appellant was provided the text of pertinent 
regulations governing the adjudication of this claim in a 
September 2004 statement of the case.  

II.  Factual Background

A March 1946 Philippine Army death certificate showed that 
the veteran died of dysentery in the O'Donnell Concentration 
Camp in Capas, Tarlac, Philippines. 

An August 1948 decision by the RO granted the veteran's 
surviving spouse death compensation benefits.

A December 1952 certificate of legal custody showed that the 
appellant was the son of the veteran and the veteran's 
surviving spouse.

In March 2002, Roger, another son of the veteran and the 
surviving spouse, sent the RO a certification of the current 
health status of the surviving spouse, indicating that she 
was non-ambulatory, restless and very weak and was suffering 
from congestive heart failure.  The RO appeared to accept 
this communication as an informal claim for additional 
allowance based on the need for aid and attendance and for 
being housebound.  

An April 2002 death certificate shows that the surviving 
spouse died on April [redacted], 2002 of congestive heart failure. 

 In June 2003, the appellant filed a claim for accrued 
benefits.  

III.  Analysis

Except as provided in 38 C.F.R. § 3.1008, where death 
occurred on or after December 1, 1962, periodic monetary 
benefits (other than insurance and service members' 
indemnity) authorized under laws administered by VA, to which 
a payee was entitled at his or her death under existing 
ratings or decision, or those based on evidence in the file 
at date of death, and due and unpaid for a period not to 
exceed 2 years prior to the last date of entitlement as 
provided in 38 C.F.R. § 3.500(g) will, upon the death of such 
person, be paid as follows: (1) Upon the death of the veteran 
to the living person first listed as follows:(i) His or her 
spouse; (ii) His or her children (in equal shares); (iii) His 
or her dependent parents (in equal shares) or the surviving 
parent. (2) Upon the death of a surviving spouse or remarried 
surviving spouse, to the veteran's children. (3) Upon the 
death of a child, to the surviving children of the veteran 
entitled to death pension, compensation, or dependency and 
indemnity compensation. (4) In all other cases, only so much 
of the accrued benefit may be paid as may be necessary to 
reimburse the person who bore the expense of last sickness or 
burial.  38 C.F.R. § 3.1000.  (A revision to the law 
governing accrued benefits claims, enacted by Congress and 
signed by the President as the Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 104, on December 16, 2003, does not 
apply in the instant case.)

Applications for accrued benefits must be filed within one 
year after the date of death.  38 U.S.C.A. § 5121(c); 38 
C.F.R. § 3.1000 

In the instant case, the appellant did not file his 
application for accrued benefits until June 2003, more than 
one year after the April 2002 death of his mother, the 
veteran's surviving spouse.  There are no earlier 
communications from the appellant, which could be construed 
as a claim for accrued benefits.  (Notably, the RO did 
apparently accept the appellant's brother's March 2002 
communication as a claim for aid and attendance or housebound 
benefits for her, meaning that there may have been a claim 
pending at the time of the surviving spouse's death that, if 
granted, could have created some accrued benefits.  However, 
given that the appellant did not file his claim for accrued 
benefits within one year, he is prevented from receiving any 
such benefits).  In short, the appellant has not met the 
applicable regulatory deadline for filing his claim and is 
barred as a matter of law from receiving any accrued 
benefits.  

The appellant and his representative essentially contend that 
since the appellant has incurred a great deal of expense 
associated with the death of his mother, it will be just for 
VA to reimburse appellant from accrued benefits for these 
expenses.  While the Board sympathizes with appellant's 
position, it has no discretion to provide such a payment when 
a timely application has not been filed.  As the disposition 
of this claim is based on the law, and not the facts of the 
case, the claim must be denied based on a lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

Entitlement to accrued benefits is denied.  



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


